Exhibit MAXXAM INC. TAX ALLOCATION AGREEMENT WITH MAXXAM GROUP INC. OF AUGUST 4, This Agreement is made as of August 4, 1993, between MAXXAM Inc. ("Parent"), a Delaware corporation, and MAXXAM Group Inc. ("MGI"), a Delaware corporation. WHEREAS, MGI is currently a member of the affiliated group within the meaning of Section 1504(a) of The Internal Revenue Code of 1986, as amended (the "Code") of which Parent is the common parent corporation (the "Group"); and WHEREAS, pursuant to a tax allocation agreement dated as of May 21, 1988 (the "May 88 Agreement"), Parent and certain of its then existing subsidiaries, including MGI, The Pacific Lumber Company ("Pacific Lumber"), a Delaware corporation, MAXXAM Properties Inc. ("MPI"), a.
